ORDER
FOR THE COURT.
Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that William Scott Maxwell, Louisiana Bar Roll number 9074, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that formal charges relating to respondent’s conviction be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19. That proceeding shall be the pending proceedings numbered 00-DB-036 and 03-DB-084. After appropriate consideration of the consolidated matters, the disciplinary board is directed to issue a single recommendation of discipline to this court encompassing all disciplinary matters involving respondent.
/a/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana